Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Entree Defines NI 43-101 Inferred Resource of 7.1 Billion Pounds Copper at Ann Mason, Nevada VANCOUVER, Jan. 26 /CNW/ - Entree Gold Inc. (TSX:ETG; AMEX:EGI; Frankfurt:EKA - "Entree" or the "Company") has received the first National Instrument 43-101 ("NI 43-101") compliant resource estimate prepared for the Ann Mason copper- molybdenum deposit located near Yerington, Nevada. Ann Mason is estimated to contain an inferred resource of 810.4 million metric tonnes grading 0.40% copper, using a 0.30% copper cut-off (see Table 1 below).
